UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7231



RICHARD LEWIS BECKWITH,

                                              Plaintiff - Appellant,

          versus


VIRGINIA GIROUX; KLIMKIEWICZ, Physician’s
Assistant; DOCTOR MOUBAREK, Clinical Director;
ISAM ELYAN; DAWN WILLIAMS, R.N.; JODY AMEZCUA,
R.N.; LISA DUDEK, R.N.; JANE DOE(s), #1-25;
JOHN DOE(s), #1-25,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-02-1799)


Submitted:   November 21, 2002            Decided:   December 2, 2002


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard Lewis Beckwith, Appellant Pro Se. Allen F. Loucks, OFFICE
OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Richard Lewis Beckwith appeals the district court’s order

denying relief on his complaint alleging claims under Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971).   We have reviewed the record and find no reversible error.

Accordingly, we affirm on the reasoning of the district court that

Beckwith has not exhausted administrative remedies with respect to

his Bivens claims.*   See Beckwith v. Giroux, No. CA-02-1799 (D. Md.

filed Aug. 8, 2002 & entered Aug. 9, 2002).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                            AFFIRMED




     *
       Beckwith abandoned his remaining claims on appeal.    See 4th
Cir. R. 34(b).


                                  2